In a matrimonial action in which the parties were divorced by a judgment entered March 7, 1996, the defendant former husband appeals, as limited by his brief, from so much of (1) an order of the of the Supreme Court, Westchester County (Barone, J.), entered July 3, 1996, as found him in contempt of certain provisions of a prior judgment of divorce entered March 7, 1996, and an order of the same court entered May 6, 1996, (2) an order of the same court entered July 26, 1996, as directed him to execute documents necessary to convey to the plaintiff properties worth $1,380,226.92, and (3) an order of the same court, entered September 19, 1996, as denied his motion, inter alia, for a credit of $91,497 and to set aside the order dated July 3, 1996.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly found the defendant in contempt due to his failure to pay the plaintiff her share of the equitable distribution award pursuant to the terms of the judg*481ment of divorce entered March 7, 1996, and an order of the same court entered May 6, 1996 (see, Gordon v Gordon, 210 AD2d 929; Domestic Relations Law § 245).
We have reviewed the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Ritter, Gold-stein and Luciano, JJ., concur.